Deen, Presiding Judge.
The appellant, Stephen Scott, was indicted, tried, and convicted of armed robbery, along with his co-defendant, Willie Porter. Scott was sentenced to life imprisonment, and this appeal followed.
1. Scott contends that the trial court erred while instructing the jury by referring to the co-defendants plurally and not making it clear that under the evidence the jury might acquit one defendant though the other was convicted. Scott’s co-defendant successfully raised the same issue in his separate appeal. Porter v. State, 182 Ga. App. 624 (356 SE2d 703) (1987). Accordingly, for the reasons stated in Porter v. State, supra, retrial is necessary.
2. Scott’s remaining enumerations are either rendered moot, concern matters not likely to recur upon retrial, or are without merit.

Judgment reversed.


Birdsong, C. J., and Pope, J., concur.

*845Decided May 11, 1987.
Clifton O. Bailey III, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Wendy Shoob, Benjamin H. Oehlert III, Assistant District Attorneys, for appellee.